             Case 3:20-cv-00050-RNC Document 1 Filed 01/13/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


                                                          CIVIL ACTION NO:
     MARK GIARDINO

                                                          3:20-cv-00050
     vs.


     LIFE INSURANCE COMPANY OF
     NORTH AMERICA                                        JANUARY 13, 2020



                                           COMPLAINT

           COMES NOW, Plaintiff, Mark Giardino, and makes the following representation to

 the Court for the purpose of obtaining relief from Defendant’s refusal to pay Long-Term

 Disability benefits due under an employee benefits plan and for Defendant’s violation of

 the Employee Retirement Security Act of 1974 (“ERISA”):

                                          THE PARTIES

1.         Plaintiff Mark Giardino, (“Plaintiff”) is a resident of the State of California who, at

all relevant times hereinafter mentioned, worked in the state of Connecticut for Cotiviti,

LLC.

2.         Upon information and belief, at all times hereinafter mentioned, Defendant Life

Insurance Company of North America (LINA) (“Defendant”) is a for-profit corporation with

its principal place of business in Philadelphia, Pennsylvania.            It is a wholly owned

subsidiary of CIGNA Corporation, a for-profit corporation with its principal place of

business in Bloomfield, Connecticut.
                                                  1
            Case 3:20-cv-00050-RNC Document 1 Filed 01/13/20 Page 2 of 5




3.      At all times hereinafter mentioned, Defendant issued Long term disability group

policy No. lk-0963860 to Cotiviti, LLC, a corporation headquartered in Wilton, Connecticut.

4.      Defendant may be found in the District of Connecticut.

                                  JURISDICTION AND VENUE

5.     Jurisdiction is founded on 28 U.S.C. §1331 because this action arises under 29

U.S.C. §1001 et. seq. (Employee Retirement Income Security Act of 1974, hereinafter

“ERISA”).

6.     Venue in the District of Connecticut is appropriate because the defendant may be

found in this district.

7.      Pursuant to 28 U.S.C. §1391(a)(1) and §1391( c ), this action is properly venued

in the District of Connecticut.

                                          FACTS

8.      At all relevant times hereinafter mentioned, Plaintiff was an employee of Cotiviti,

LLC (“Cotiviti”).

9.      At all relevant times hereinafter mentioned, Plaintiff worked as a Software

Developer for Cotiviti.

 10.    During Plaintiff’s employment with Cotoviti, Defendant issued Long term disability

 group policy No. lk-0963860 (hereinafter the “Policy”).

11.     At all times hereinafter mentioned, said disability policy of insurance was issued

for the benefit of certain eligible Cotiviti employees in exchange for the payment of

premiums by Cotiviti and/or the employees.

12.     At all times mentioned herein, Plaintiff was and is an employee eligible for Long

                                             2
           Case 3:20-cv-00050-RNC Document 1 Filed 01/13/20 Page 3 of 5




term disability benefits and an insured under the Policy issued to Cotiviti.

13.     Said policy issued to Cotiviti provided, among other things, that Long term disability

insurance payments will be made to Plaintiff in the event that he becomes disabled due to

injury or illness.

14.     According to the policy, an insured employee is considered Disabled if solely

because of Injury or Sickness, he or she is unable to perform the material duties of his or

her Regular Occupation; and unable to earn 80% or more of his or her Covered Earnings

from working in his or her Regular Occupation.

15.     On or about August 27, 2015, during the period within which said Policy was in full

force and effect, and while Plaintiff was an eligible employee, Plaintiff became disabled

within the meaning and pursuant to the terms of said Policy.

16.     Plaintiff's disability is caused by, among other things, bilateral foraminal stenosis

in his lumbar spine, multilevel cervical foraminal stenosis, carpal tunnel syndrome, bilateral

shoulder joint dysfunctions and severe bilateral great toe hallux rigidus.

17.     Plaintiff filed an application for long term disability benefits and was approved by

Defendant to receive long term disability benefits with a date of disability of August 27,

2015.

18.     On June 28, 2018, Defendant informed Plaintiff that his long term disability benefits

were being discontinued effective that same date.

19.     On December 19, 2018, Plaintiff filed his first administrative appeal of the

termination of his long term disability benefits.

20.     On March 19, 2019 Defendant denied Plaintiff’s first administrative appeal.

                                               3
           Case 3:20-cv-00050-RNC Document 1 Filed 01/13/20 Page 4 of 5




21.     On April 19, 2019 an Administrative Law Judge appointed by the Social Security

Administration ruled that the plaintiff is eligible to receive social security disability benefits

because he is unable engage in any occupation in the national or regional economy.

22.     On June 26, 2019, Plaintiff filed his second administrative appeal of the termination

of his long term disability benefits.

23.    On October 18, 2019 Defendant denied Plaintiff’s second administrative appeal.

24.     Despite Plaintiff's continued disability, Defendant has denied owed benefits to

Plaintiff and continues to refuse to pay benefits pursuant to the long term disability policy.

25.     Said refusal on the part of Defendant is a willful and wrongful breach of the policy

terms and conditions.

26.     Defendant is a conflicted decision maker because it has a financial interest in the

outcome of Plaintiff’s claim.

27.     Defendant’s structural conflict of interest pervaded its handling of Plaintiff’s claim,

resulting in a number of procedural irregularities in its claim handling, including but not

limited to, the refusal to consider Plaintiff’s credible subjective complaints on his ability to

work, and the reliance upon a selective review of vocational and medical records to reach

a result oriented claim determination.

28.     Defendant’s claim handling demonstrates a bias against Plaintiff’s claim due to its

impact on Defendant’s financial situation and prevented Plaintiff from receiving a full and

fair review of his claim.

29.     Plaintiff has exhausted all administrative appeals and remedies to the extent they

are required under the law.


                                                4
            Case 3:20-cv-00050-RNC Document 1 Filed 01/13/20 Page 5 of 5




       WHEREFORE, Plaintiff Mark Giardino prays that he may have a declaratory

judgment herein declaring the rights and other legal relations of the parties hereto

regarding the matters set forth in this Complaint specifying the following:

       a)      Plaintiff is disabled pursuant to the language and within the meaning of the

       subject Long term disability policy of insurance issued by Defendant in that he is

       unable to perform his regular occupation or any gainful occupation.

       b)      Defendant is obligated to pay continuing benefits to Plaintiff pursuant to the

       policy and shall pay all benefits owed, plus interest;

       c)      Plaintiff shall be afforded appropriate equitable relief to redress Defendant’s

       violation of the terms of the Policy;

       d)      Pursuant to ERISA §502 et. seq., Plaintiff shall be entitled to recoup his

       attorney’s fees, as well as all other costs and disbursements of this action;

       e)      Plaintiff may return to this Court, upon motion, to seek further declaratory

       relief in the event that it becomes necessary; and

       f)      Such other and further relief as the Court may deem just and proper.


                                    PLAINTIFF


                                      By       /S/_Iván A. Ramos

                                           Iván A. Ramos (ct#14122)
                                           RamosLaw, LLC
                                           255 Main Street, Suite 401
                                           Hartford, Connecticut 06106
                                           Tel. (860) 519-5242
                                           Fax. (860) 838-6403
                                           ivan@ramosdisability.com


                                               5
